DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 15, 2022 in which claims 21-40 are presented for examination. Claims 1-20 have been cancelled.

Election/Restrictions
Applicant’s reply dated August 15, 2022 correctly identifies claims 21-40 as the pending claims, in which the Requirement for Restriction/Election was applied to the pending claims 21-40.
No claims have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2-3 and Sub-Species A-B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 15, 2022. 
Double Patenting
Claims 21-22 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,897,960. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because instant claims 21-22 and 31 includes similar claim language as the conflicting patented claims 1 and 12, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).
Claims 21-22 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,897,960 in view of Beye et al. (2011/0277916)[Beye]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 21-22 and 31 in view of Beye and disclose all of the claim limitations of the conflicting patented claims 1 and 12, as shown in the table below.
Beye teaches, a plurality of first contact areas (a plurality of first 46, figure 9B), a plurality of first spaced areas (a plurality of first 48, figure 9B) wherein the tensile member and the first barrier layer each protrude in the same direction at each of the first spaced areas (as shown in figure 9B, 53 and 52 each protrude in the same direction at each of the first 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of first contact areas, a plurality of first spaced areas, and provide the tensile member and the first barrier layer as each protruding in the same direction at each of the first spaced areas as taught by Beye in order to provide flexibility, tensile response, compressibility, or force attenuation properties to the chamber, see [0045], since the tensile member and first barrier each protrude in the same direction as the first spaced areas.
Present Application
Patent No. 10, 897,960
Claim 21. A sole structure for an article of footwear, the sole structure comprising: 

a fluid-filled chamber including a first barrier layer including a first inner surface and 

a second barrier layer including a second inner surface joined to the first inner surface of the first barrier layer, 

the first barrier layer and the second barrier layer cooperating to define an interior void; 

a tensile element disposed within the interior void and 

including a first tensile layer opposing the first barrier layer, a second tensile layer opposing the second barrier layer, and 

a plurality of tensile members extending between the first tensile layer and the second tensile layer; and 

a first adhesive disposed between the first tensile layer and the first barrier layer and attaching the first tensile layer to the first barrier layer, 

the first adhesive defining an opening where the first tensile layer is spaced apart from the first inner surface of the first barrier layer.

22. The sole structure of Claim 21, wherein the first barrier layer includes a first bulge at the opening.


Claim 1. 



A fluid-filled chamber comprising: an outer barrier including a first barrier layer having a first surface and 

a second barrier layer having a second surface, 


the first barrier layer and the second barrier layer cooperating to define an interior void; and 

a tensile member located within the interior void and 

including a first layer disposed adjacent to the first surface, a second layer disposed adjacent to the second surface, and 

a plurality of connecting members extending between and separating the first layer and the second layer, 

the first layer including a plurality of first contact areas where the first layer is in contact with the first surface of the first barrier layer and 

a plurality of first spaced areas where the first layer is spaced apart from and faces the first surface of the first barrier layer, 

the first barrier layer protruding outward from the fluid-filled chamber at each of the first spaced areas 

wherein the tensile member and the first barrier layer each protrude in the same direction at each of the first spaced areas.
Claim 31. A sole structure for an article of footwear, the sole structure comprising: 

a fluid-filled chamber including a first barrier layer including a first inner surface and a second barrier layer including a second inner surface joined to the first inner surface of the first barrier layer, the first barrier layer and the second barrier layer cooperating to define an interior void; 




a tensile element disposed within the interior void and including 

a first tensile layer opposing the first barrier layer,

a second tensile layer opposing the second barrier layer, and 

a plurality of tensile members extending between the first tensile layer and the second tensile layer; and 

a first adhesive disposed between the first tensile layer and the first barrier layer in a first region to attach the first tensile layer to the first barrier layer and being absent in a second region, a thickness of the fluid-filled chamber measured in a direction substantially parallel to the tensile members being greater at the second region.
Claim 12. 


A fluid-filled chamber comprising: an outer barrier including a first barrier layer and a second barrier layer that cooperate to define an interior void, 


the first barrier layer including a plurality of first protrusions extending outwardly from the fluid-filled chamber in a direction away from the second barrier layer; and 

a tensile member located within the interior void and including 

a first layer disposed adjacent to the first barrier layer, 

a second layer disposed adjacent to the second barrier layer, and 

a plurality of connecting members extending between and separating the first layer and the second layer, 

the first layer including a plurality of first contact areas where the first layer is in contact with the first barrier layer and a plurality of first spaced areas aligned with respective ones of the plurality of first protrusions where the first layer is spaced apart from and faces the first barrier layer 

wherein the tensile member and the first barrier layer each protrude in the same direction at each of the first spaced areas.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites “substantially parallel”, it is unclear what constitutes the metes and bounds of "substantially parallel”.
Claim 35 recites “wherein the second barrier layer includes a second bulge opposite the first bulge”, which is indefinite since it is unclear as to the structure of the second barrier layer. Claim 34 recites that the second tensile layer is attached to the second barrier layer opposite the first bulge, therefore, it is unclear as to how the second barrier layer can also include a second bulge opposite the first bulge, since it appears that the location opposite the first bulge is attached, as previously recited in claim 34. For purposes of examination, Examiner is interpreting the limitation of claim 35 as being an alternate configuration.
All dependent claims are rejected for depending on a rejected independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beye et al. (2011/0277916)[Beye].
Regarding claim 21, Beye teaches, a sole structure for an article of footwear (30, [0039], figure 2), the structure comprising: a fluid-filled chamber including a first barrier layer including a first inner surface and a second barrier layer including a second inner surface joined to the first inner surface of the first barrier layer, the first barrier layer and the second barrier layer cooperating to define an interior void; a tensile element disposed within the interior void and including a first tensile layer opposing the first barrier layer, a second tensile layer opposing the second barrier layer, and a plurality of tensile members extending between the first tensile layer and the second tensile layer; and a first adhesive disposed between the first tensile layer and the first barrier layer and attaching the first tensile layer to the first barrier layer, the first adhesive defining an opening where the first tensile layer is spaced apart from the first inner surface of the first barrier layer (“The primary elements of chamber 33 are a barrier 40 and a tensile member 50. Barrier 40 (a) forms an exterior of chamber 33, (b) defines an interior void that receives both a pressurized fluid and tensile member 50, and (c) provides a durable sealed barrier for retaining the pressurized fluid within chamber 33. The polymer material of barrier 40 includes an upper barrier portion 41 oriented toward upper 20, an opposite lower barrier portion 42 oriented toward outsole 32, and a sidewall barrier portion 43 that extends around a periphery of chamber 33 and between barrier portions 41 and 42. Tensile member 50 is located within the interior void and includes an upper tensile layer 51, an opposite lower tensile layer 52, and a plurality of connecting members 53 that extend between tensile layers 51 and 52. Upper tensile layer 51 is secured to an inner surface of upper barrier portion 41, and lower tensile layer 52 is secured to an inner surface of lower barrier portion 42. Although discussed in greater detail below, either adhesive bonding or thermobonding may be utilized to secure tensile member 50 to barrier 40.”, [0043], “Similarly, both upper barrier portion 41 and lower barrier portion 42 are also formed to include a plurality of second areas 48. Second areas 48 may be protrusions extending outward from chamber 33. Accordingly, second areas 48 may be protruding areas of either upper barrier portion 41 or lower barrier portion 42. Portions of second areas 48 of upper barrier portion 41 may be unsecured to upper tensile layer 51”, [0052], “in such configurations, second areas 48 may be portions of barrier 40 that are not bonded or otherwise joined to tensile member 50.  Accordingly, second areas 48 may be unbonded areas of upper barrier portion 41, lower barrier portion 42, or both.  In such configurations, second areas 48 of upper barrier portion 41 may be left not secured to upper tensile layer 51”, [0055], therefore, 30 includes 41 including a first inner surface and 42 including a second inner surface joined to the first inner surface of 41, 41 and 42 cooperating to define an interior void, 50 disposed within the interior void and including 51 opposing 41, 52 opposing 42, and a plurality of 53 extending between 51 and 52; and a first adhesive disposed between 51 and 41 and attaching 51 to 41 (“adhesive bonding or thermobonding may be utilized to secure tensile member 50 to barrier 40”), the first adhesive defining an opening where 53 is spaced apart from the first inner surface of the 41, annotated figure 9B, see also [0048]).
Regarding claim 22, Beye teaches, wherein the first barrier layer includes a first bulge at the opening (“both upper barrier portion 41 and lower barrier portion 42 are also formed to include a plurality of second areas 48. Second areas 48 may be protrusions extending outward from chamber 33. Accordingly, second areas 48 may be protruding areas of either upper barrier portion 41 or lower barrier portion 42. Portions of second areas 48 of upper barrier portion 41 may be unsecured to upper tensile layer 51”, [0052], “in such configurations, second areas 48 may be portions of barrier 40 that are not bonded or otherwise joined to tensile member 50.  Accordingly, second areas 48 may be unbonded areas of upper barrier portion 41, lower barrier portion 42, or both.  In such configurations, second areas 48 of upper barrier portion 41 may be left not secured to upper tensile layer 51”, [0055], therefore, 41 includes a first 48 at the opening, annotated figure 9B).
Regarding claim 23, Beye teaches, wherein the first bulge includes at least one of the same size and shape as the opening (the first 48 includes at least one of the same size and shape as the opening, annotated figure 9B).

Regarding claim 24, Beye teaches, wherein the second barrier layer includes a second bulge opposite the first bulge (“As depicted in FIGS. 3-6 and 9A-9C, first areas 46 of upper barrier portion 41 are positioned opposite from second areas 48 of lower barrier portion 42, and second areas 48 of upper barrier portion 41 are positioned opposite from first areas 46 of lower barrier portion 42…In further configurations, first areas 46 and second areas 48 of upper barrier portion 41 may be otherwise positioned with respect to second areas 48 and first areas 46, respectively, of lower barrier portion 42. For example, as depicted in FIG. 21, first areas 46 of upper barrier portion 41 may be positioned opposite from first areas 46 of lower barrier portion 42, and second areas 48 of upper barrier portion 41 may be positioned opposite from second areas 48 of lower barrier portion 42. In other words, the pattern of first areas 46 and second areas 48 of upper barrier portion 41 may have essentially no offset or phase difference with respect to the pattern of first areas 46 and second areas 48 of lower barrier portion 42, and may instead be substantially aligned with or in phase with the pattern of first areas 46 and second areas 48 of lower barrier portion 42”, [0109], therefore, as shown in figure 21, 52 includes a second 48 opposite the first 48, annotated figure 21).
Regarding claim 25, Beye teaches, wherein the first bulge is larger than the second bulge (“Overall or additional contours may be imparted to chamber 33 in a number of ways. For example, in another further configuration as depicted in FIG. 18B, the degree of compression applied during molding to peripheral regions of chamber 33 is greater than the degree of compression applied during molding to a central region of chamber 33. In other words, the degree of compression applied to chamber 33 during molding increases between the peripheral regions and the central region. In turn, second areas 48 in the peripheral regions of chamber 33 have a greater outward extent than the center of chamber 33, which is substantially free of second areas 48. In other words, chamber 33 has a configuration of a cup or a pocket, such as a heel cup. Accordingly, by controlling degrees of compression applied across chamber 33 during molding, chamber 33 may be given any of a range of contours, including cup contours, tapered contours, and arch contours”, [0106], “FIGS. 18A-18B are cross-sectional views corresponding with FIG. 9B and depicting additional configurations of the chamber”, [0029], therefore, as shown in figure 18B the first 48 is larger than the second 48, annotated figure 18B).
Regarding claim 26, Beye teaches, further comprising a second adhesive disposed between the second tensile layer and the second barrier layer and attaching the second tensile layer to the second barrier layer (“Tensile member 50 is located within the interior void and includes an upper tensile layer 51, an opposite lower tensile layer 52, and a plurality of connecting members 53 that extend between tensile layers 51 and 52. Upper tensile layer 51 is secured to an inner surface of upper barrier portion 41, and lower tensile layer 52 is secured to an inner surface of lower barrier portion 42. Although discussed in greater detail below, either adhesive bonding or thermobonding may be utilized to secure tensile member 50 to barrier 40.”, [0043], “both upper barrier portion 41 and lower barrier portion 42 are formed to include first areas 46 and second areas 48”, [0052], “in such configurations, second areas 48 may be portions of barrier 40 that are not bonded or otherwise joined to tensile member 50.  Accordingly, second areas 48 may be unbonded areas of upper barrier portion 41, lower barrier portion 42, or both.  In such configurations, second areas 48 of upper barrier portion 41 may be left not secured to upper tensile layer 51”, [0055], therefore, a second adhesive disposed between 52 and 42 and attaching 52 to 42, figure 9B).

Regarding claim 27, Beye teaches, wherein the second tensile layer is attached to the second barrier layer opposite the opening (52 is attached to 42 opposite the opening, annotated figure 9B)

Regarding claim 28, Beye teaches, wherein the opening is elongate (the opening is elongate in as much as Applicant has claimed, annotated figure 9B).

Regarding claim 29, Beye teaches, wherein the fluid-filled chamber is pressurized (33 is pressurized, [0006], [0007], [0046]).

Regarding claim 30, Beye teaches, An article of footwear incorporating the sole structure of Claim 21 (10 incorporates 30, [0037], [0039], [0040], [0042]).

Regarding claim 31, Beye teaches, a sole structure for an article of footwear (30, [0039], figure 2), the sole structure comprising: a fluid-filled chamber including a first barrier layer including a first inner surface and a second barrier layer including a second inner surface joined to the first inner surface of the first barrier layer, the first barrier layer and the second barrier layer cooperating to define an interior void; a tensile element disposed within the interior void and including a first tensile layer opposing the first barrier layer, a second tensile layer opposing the second barrier layer, and a plurality of tensile members extending between the first tensile layer and the second tensile layer; and a first adhesive disposed between the first tensile layer and the first barrier layer in a first region to attach the first tensile layer to the first barrier layer and being absent in a second region, a thickness of the fluid-filled chamber measured in a direction substantially parallel to the tensile members being greater at the second region (“The primary elements of chamber 33 are a barrier 40 and a tensile member 50. Barrier 40 (a) forms an exterior of chamber 33, (b) defines an interior void that receives both a pressurized fluid and tensile member 50, and (c) provides a durable sealed barrier for retaining the pressurized fluid within chamber 33. The polymer material of barrier 40 includes an upper barrier portion 41 oriented toward upper 20, an opposite lower barrier portion 42 oriented toward outsole 32, and a sidewall barrier portion 43 that extends around a periphery of chamber 33 and between barrier portions 41 and 42. Tensile member 50 is located within the interior void and includes an upper tensile layer 51, an opposite lower tensile layer 52, and a plurality of connecting members 53 that extend between tensile layers 51 and 52. Upper tensile layer 51 is secured to an inner surface of upper barrier portion 41, and lower tensile layer 52 is secured to an inner surface of lower barrier portion 42. Although discussed in greater detail below, either adhesive bonding or thermobonding may be utilized to secure tensile member 50 to barrier 40.”, [0043], “Similarly, both upper barrier portion 41 and lower barrier portion 42 are also formed to include a plurality of second areas 48. Second areas 48 may be protrusions extending outward from chamber 33. Accordingly, second areas 48 may be protruding areas of either upper barrier portion 41 or lower barrier portion 42. Portions of second areas 48 of upper barrier portion 41 may be unsecured to upper tensile layer 51”, [0052], “in such configurations, second areas 48 may be portions of barrier 40 that are not bonded or otherwise joined to tensile member 50.  Accordingly, second areas 48 may be unbonded areas of upper barrier portion 41, lower barrier portion 42, or both.  In such configurations, second areas 48 of upper barrier portion 41 may be left not secured to upper tensile layer 51”, [0055], therefore, 30 comprises: 33 including 41 including a first inner surface and 42 including a second inner surface joined to the first inner surface of 41, 41 and 42 cooperating to define an interior void; 50 disposed within the interior void and including 51 opposing 41, 52 opposing 42, and a plurality of 53 extending between 51 and 52; and a first adhesive disposed between 51 and 41 in 46 to attach 51 to 41 (“adhesive bonding or thermobonding may be utilized to secure tensile member 50 to barrier 40”) and being absent in 48 (“second areas 48 may be unbonded areas of upper barrier portion 41”), a thickness of 33 measured in a direction substantially parallel to 53 being greater at the second region, figure 9B, see also [0048]).

Regarding claim 32, Beye teaches, wherein the first barrier layer is spaced apart from the first tensile layer at the second region to define a first bulge (“both upper barrier portion 41 and lower barrier portion 42 are also formed to include a plurality of second areas 48. Second areas 48 may be protrusions extending outward from chamber 33. Accordingly, second areas 48 may be protruding areas of either upper barrier portion 41 or lower barrier portion 42. Portions of second areas 48 of upper barrier portion 41 may be unsecured to upper tensile layer 51”, [0052], “in such configurations, second areas 48 may be portions of barrier 40 that are not bonded or otherwise joined to tensile member 50.  Accordingly, second areas 48 may be unbonded areas of upper barrier portion 41, lower barrier portion 42, or both.  In such configurations, second areas 48 of upper barrier portion 41 may be left not secured to upper tensile layer 51”, [0055], therefore, 41 is spaced apart from 51 at 48 to define a first bulge, figure 9B).

Regarding claim 33, Beye teaches, wherein the first adhesive defines a first opening at the second region, the first bulge including at least one of the same size and shape as the opening (the first adhesive defines a first opening at 48, the first bulge (defined by 48) including at least one of the same size and shape as the opening, annotated figure 9B).

Regarding claim 34, Beye teaches, wherein the second tensile layer is attached to the second barrier layer opposite the first bulge (52 is attached to 51 opposite the first bulge (defined by 48), [0053], annotated figure 9B).

Regarding claim 35, Beye teaches, wherein the second barrier layer includes a second bulge opposite the first bulge (“As depicted in FIGS. 3-6 and 9A-9C, first areas 46 of upper barrier portion 41 are positioned opposite from second areas 48 of lower barrier portion 42, and second areas 48 of upper barrier portion 41 are positioned opposite from first areas 46 of lower barrier portion 42…In further configurations, first areas 46 and second areas 48 of upper barrier portion 41 may be otherwise positioned with respect to second areas 48 and first areas 46, respectively, of lower barrier portion 42. For example, as depicted in FIG. 21, first areas 46 of upper barrier portion 41 may be positioned opposite from first areas 46 of lower barrier portion 42, and second areas 48 of upper barrier portion 41 may be positioned opposite from second areas 48 of lower barrier portion 42. In other words, the pattern of first areas 46 and second areas 48 of upper barrier portion 41 may have essentially no offset or phase difference with respect to the pattern of first areas 46 and second areas 48 of lower barrier portion 42, and may instead be substantially aligned with or in phase with the pattern of first areas 46 and second areas 48 of lower barrier portion 42”, [0109], therefore, as shown in figure 21, 52 includes a second bulge opposite the first bulge (defined by 48), annotated figure 21).

Regarding claim 36, Beye teaches, wherein the second barrier layer includes a second bulge opposite the first bulge (“As depicted in FIGS. 3-6 and 9A-9C, first areas 46 of upper barrier portion 41 are positioned opposite from second areas 48 of lower barrier portion 42, and second areas 48 of upper barrier portion 41 are positioned opposite from first areas 46 of lower barrier portion 42…In further configurations, first areas 46 and second areas 48 of upper barrier portion 41 may be otherwise positioned with respect to second areas 48 and first areas 46, respectively, of lower barrier portion 42. For example, as depicted in FIG. 21, first areas 46 of upper barrier portion 41 may be positioned opposite from first areas 46 of lower barrier portion 42, and second areas 48 of upper barrier portion 41 may be positioned opposite from second areas 48 of lower barrier portion 42. In other words, the pattern of first areas 46 and second areas 48 of upper barrier portion 41 may have essentially no offset or phase difference with respect to the pattern of first areas 46 and second areas 48 of lower barrier portion 42, and may instead be substantially aligned with or in phase with the pattern of first areas 46 and second areas 48 of lower barrier portion 42”, [0109], therefore, as shown in figure 21, 52 includes a second bulge opposite the first bulge (defined by 48), annotated figure 21).

Regarding claim 37, Beye teaches, wherein the first bulge is larger than the second bulge (“Overall or additional contours may be imparted to chamber 33 in a number of ways. For example, in another further configuration as depicted in FIG. 18B, the degree of compression applied during molding to peripheral regions of chamber 33 is greater than the degree of compression applied during molding to a central region of chamber 33. In other words, the degree of compression applied to chamber 33 during molding increases between the peripheral regions and the central region. In turn, second areas 48 in the peripheral regions of chamber 33 have a greater outward extent than the center of chamber 33, which is substantially free of second areas 48. In other words, chamber 33 has a configuration of a cup or a pocket, such as a heel cup. Accordingly, by controlling degrees of compression applied across chamber 33 during molding, chamber 33 may be given any of a range of contours, including cup contours, tapered contours, and arch contours”, [0106], “FIGS. 18A-18B are cross-sectional views corresponding with FIG. 9B and depicting additional configurations of the chamber”, [0029], therefore, as shown in figure 18B, the first bulge (defined by 48) is larger than the second bulge, annotated figure 18B).

Regarding claim 38, Beye teaches, wherein the second region is elongate (48 is elongate, in as much as Applicant has claimed, annotated figure 9B).

Regarding claim 39, Beye teaches, wherein the fluid-filled chamber is pressurized (33 is pressurized, [0006], [0007], [0046]).

Regarding claim 40, Beye teaches, An article of footwear incorporating the sole structure of Claim 31 (10 incorporates 30, [0037], [0039], [0040], [0042]).




    PNG
    media_image1.png
    376
    884
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    395
    798
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    451
    667
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2012/0233879 by Dojan discloses a fluid-filled chamber with a first and second barrier layer defining a void, tensile elements within the void having first and second tensile layers bonded to the barrier layers. The tensile elements having differing heights imparting a contour to the chamber.
2. 2011/0179672 by Cheng discloses a chamber with a first and second barrier layers and hollow bulges 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732